internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-104508-99 date date x y a b date date date date date dear this letter responds to a date ruling_request and subsequent correspondence submitted on behalf of x by its authorized representative concerning relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date and began business on date x elected to be an s_corporation under sec_1362 of the code effective date the shareholders of x are a and b y was incorporated on date with equal shareholders a and b as a consequence of a number of issues concerning y’s growth and expansion pursuant to a plan_of_reorganization y became a wholly owned subsidiary of x on date thus x’s s_corporation_election terminated on date on date also pursuant to the plan_of_reorganization y was liquidated into x the shareholders of x and y represent that they were not aware that the transaction could terminate x’s s_corporation_election in addition the shareholders represent that the termination was not for purposes of tax_avoidance or any type of retroactive tax planning x and its shareholders represent that they have filed their respective tax returns consistent with the treatment of x as an s_corporation further x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code defines the term small_business_corporation as a domestic_corporation which is not an ineligible_corporation for taxable years beginning on or before date under sec_1361 of the code the term ineligible_corporation included any corporation which is a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in sec_1504 however effective for taxable years beginning after date the term ineligible_corporation no longer includes a corporation that is a member_of_an_affiliated_group sec_1362 of the code provides that an election under sec_1362 shall terminate whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is a small_business_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 will be effective on and after the date of cessation sec_1362 of the code provides in part that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we hold that x terminated its election to be an s_corporation on date as a result of x becoming the percent owner of y we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from date to date and thereafter provided that x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 as shareholders a and b must report their pro_rata shares of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion concerning the proper characterization of the transactions of date and date by x y and their shareholders this ruling is directed to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
